     Case 2:19-cv-02494-TLN-CKD Document 22 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JANE WINGATE / ARI HOCHBERG,                     No. 2:19-cv-02494-TLN-CKD
12                      Plaintiff,
13           v.                                        ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                        Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for disability benefits under Titles II and XVI of the

20   Social Security Act.

21          On February 2, 2021, the magistrate judge filed findings and recommendations herein

22   which contained notice to the parties that any objections to the findings and recommendations

23   were to be filed within fourteen days. Defendant has filed objections, and Plaintiff has responded

24   to the objections. The Court has reviewed the file and finds the findings and recommendations to

25   be supported by the record and by the magistrate judge’s analysis.

26   ///

27   ///

28   ///
                                                      1
     Case 2:19-cv-02494-TLN-CKD Document 22 Filed 03/05/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDRED that:

 2         1. Plaintiff’s motion for summary judgment (ECF No. 14) is GRANTED;

 3         2. Defendant’s cross-motion for summary judgment (ECF No. 15) is DENIED;

 4         3. The Commissioner’s decision is REVERSED;

 5         4. This matter is REMANDED for the immediate award of benefits to Plaintiff Hochberg;

 6   and

 7         5. The Clerk of the Court is directed to enter judgment for Plaintiff and close this case.

 8   DATED: March 4, 2021

 9

10

11

12                                                    Troy L. Nunley
                                                      United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
